Exhibit 10.1 SETTLEMENT AGREEMENT This SETTLEMENT AGREEMENT (this “ Agreement ”) is made and entered into as of January 6, 2017, by and among Asta Funding, Inc., a Delaware corporation (the “ Company ”), on the one hand, and The Mangrove Partners Master Fund Ltd., The Mangrove Partners Fund, L.P., Mangrove Partners Fund (Cayman), Ltd., Mangrove Partners, Mangrove Capital and Nathaniel August (collectively, the “ Stockholders ; ” the Stockholder and the Company are collectively referred to herein as the “ Parties ” and each individually as a “ Party ”), on the other hand as well as, solely for purposes of Sections 1(c), 1(d), 2 and 8 hereof, Gary Stern, Ricky Stern, Emily Stern, Arthur Stern, Asta Group, Incorporated, and GMS Family Investors LLC (collectively, the “ Stern Family ”) (for Sections 1(c), 2 and 8, the Stern Family shall also be deemed a “ Party ”). RECITALS WHEREAS , as of the date hereof, the Stockholders beneficially own, in the aggregate, 4,005,701 shares of the issued and outstanding common stock of the Company, par value $0.01 per share (“ Common Stock ”); WHEREAS , the Company and the Stockholders have determined to come to an agreement with respect to the commencement of a tender offer by the Company and certain other matters, as provided in this Agreement; NOW , THEREFORE , in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound hereby, agree as follows: 1.
